Citation Nr: 1102244	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO. 07-17 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for psychiatric disability, 
variously diagnosed, to include as manic-depressive disorder, 
bipolar disorder, major depression, psychosis not otherwise 
specified, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to February 
1994. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.

The Board notes that adjudications of this matter have indicated 
that certain aspects of the Veteran's claims have been previously 
denied and require new and material evidence to be reopened. 
However, the Board notes that the current claims were received in 
February 2005, and that in connection with those claims new and 
relevant service personnel records have been received from the 
service department. Therefore, by VA regulation, VA must 
reconsider the previously denied claims without requiring that 
new and material evidence be received. See 38 C.F.R. 
§ 3.156(c)(new and material evidence-service department 
records).

The Veteran's appeal, which has previously been construed as 
consisting of separate claims for service connection for three 
different psychiatric disorders, has been recharacterized by the 
Board as indicated on the title page of this decision light of 
the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(claimant seeking service connection for psychiatric disability 
who has no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to facts 
such as claimant's description of history and symptoms; VA should 
construe claim for service connection based on reasonable 
expectations of non-expert claimant). 

The Veteran provided testimony at a February 2010 hearing before 
the undersigned Veterans Law Judge. A transcript of the hearing 
is associated with the claims file.


FINDING OF FACT

The evidence of record, to include competent medical opinion 
evidence and lay evidence, is at least in equipoise as to whether 
the Veteran has an acquired psychiatric disability, variously 
diagnosed, that began during active service or is related to an 
incident of service. 


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, 
variously diagnosed as manic-depressive disorder, bipolar 
disorder, major depression, psychosis not otherwise specified, 
and PTSD, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.30, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although by her own account the Veteran experienced significant 
trauma prior to service, she entered service at twenty-eight, and 
was twice found to be psychiatrically normal during her first 
year of active service. She experienced a clearly and extensively 
documented change in mental health more than two years and six 
months after her entrance into active service. In-service medical 
opinion evidence relates persuasively that this documented change 
in mental health included psychosis and resulted in her military 
discharge. Post-service medical opinion evidence relates her 
current psychiatric disability, variously diagnosed, to include 
as manic-depressive disorder, bipolar disorder, major depression, 
psychosis not otherwise specified, and PTSD, to her period of 
active service. Accordingly the Board will grant entitlement to 
service connection for acquired psychiatric disability, variously 
diagnosed.

In this decision, the Board will discuss the relevant law it is 
required to apply. This includes statutes enacted by Congress and 
published in Title 38, United States Code ("38 U.S.C.A."); 
regulations promulgated by VA under the law and published in the 
Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) 
(Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; Board must also consider and discuss all applicable 
statutory and regulatory law, as well as the controlling 
decisions of the appellate courts).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) defines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  As discussed in detail 
below, sufficient evidence is of record to grant the benefits 
sought on appeal. Therefore, no further notice or development is 
needed with respect to this appeal.


Merits of the Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current disability; 
medical or, in certain circumstances lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing 
the condition; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor occurred. 
38 C.F.R. § 3.304(f).

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination. Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993). The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged in 
combat with the enemy, as established by recognized military 
combat citations or other official records. 

Generally, if VA determines either that the Veteran did not 
engage in combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, the 
Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting evidence. 
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996). 

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident. 
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes. VA will not deny a posttraumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. See 
Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 
Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f).
The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence. See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996). However, the Court subsequently held 
that its prior categorical statements that after-the-fact medical 
nexus evidence may not be the basis for corroborating a non-
combat stressor are "not operative" in cases for service 
connection for PTSD based on personal assault, in light of the 
special evidentiary procedures implemented by VA for adjudication 
of claims for PTSD based on in-service personal assault, as 
described above. Patton, 12 Vet. App. at 280.

Prior to the receipt of the Veteran's claim, 38 C.F.R. § 3.304(f) 
was amended with specific regard to PTSD claims based upon 
personal assault, and is now consistent with the holdings of the 
Court and VA evidentiary procedures, as described above. 67 Fed. 
Reg. 10,330 (March 7, 2002), codified at 38 C.F.R. § 3.304(f). 
The effective date of the amendment was March 7, 2002, the date 
of its issuance as a final rule. 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally 
involves a 3-step inquiry. First, the Board must determine 
whether the evidence comes from a "competent" source. The Board 
must then determine if the evidence is credible, or worthy of 
belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible). The 
third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge. Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations. See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed 
Cir. 1997) (holding that the Board has the "authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996). 

The Veteran entered service in March 1991. Her service entrance 
examination is not associated with the claims file. However, at 
May 1991 and August 1991 in-service medical evaluations, the 
Veteran was clinically evaluated as psychiatrically normal. 

A March 1993 service treatment record indicates that the Veteran 
was seen for chest pain due to an injury that occurred the 
previous  summer, and she was then undergoing physical therapy. 
The treating physician wrote that the Veteran reported she was 
improving but that her unit was pressuring her to get evaluated 
for a permanent profile. The diagnosis was costochondritis. She 
was to continue physical therapy and to undergo orthopedic 
consultation for determining the need for a permanent profile. A 
March 1993 consulting orthopedist recommended that the Veteran 
continue with medications and physical profile, and opined that a 
physical profile was not necessary. In September 1993 the Veteran 
was diagnosed as having chronic sternal pain. She was referred 
for physical therapy for upper body strength and was to receive a 
physical profile for four weeks. 

However, an October 13, 1993, intake record of treatment at Fort 
Hood includes a supplemental data  medical record, which appears 
to have been signed and completed by the Veteran in her 
handwriting, that includes the notation "Fast driving=>This 
policeman was scaring and molesting me."  

Numerous treatment records reflect that the Veteran shortly 
thereafter could not recall the event during which a police 
officer molested her, and that she entered hospital treatment on 
that day in an amnestic and childlike state. At her February 2010 
Board hearing the Veteran testified that she had no recollection 
of a police officer molesting her in October 1993, though her 
representative essentially contended that there was nevertheless 
sufficient evidence to corroborate the claimed stressor event. 
(See February 2010 Board hearing transcript, pages 10-11.)  

A detailed report of inservice hospitalization in October 1993 
indicates that the Veteran was admitted for an "amnestic 
event;" that that she was not able to remember any of the events 
over an approximately 16-hour period prior to hospitalization; 
that she was exhibiting unusual behavior with children's crayons; 
pencils, stencils ,etc., and when questioned about the period of 
time indicated that she went to the library to learn about a 
subject not disclosed. She was found to be echolalic and 
exhibiting much confusion. She was noted to have been behaving 
seductively toward the treating physician. A history of the 
Veteran having been twice raped and molested as child was 
elicited from the treating physician. She was noted to be 
frightened and hypervigilant during hospitalization. The 
discharge diagnosis was bipolar disorder, manic with psychotic 
features.

An in-service October 1993 inpatient treatment record cover sheet 
(DA Form 3647) indicates that the Veteran was hospitalized for 
two weeks with a principal diagnosis of bipolar disorder, manic 
with psychotic features. Psychological testing additionally 
indicated a passive aggressive tendency. A CT scan of the head 
and an electroencephalogram were conducted during the 
hospitalization to help differentiate between any organicity or 
dissociative state and to help with diagnosis. At the end of 
hospitalization she was transferred for continued evaluation and 
for medical evaluation board proceedings. 

An in-service November 1993 military medical authorization and 
treatment statement (AF Form 560) indicates a principal diagnosis 
of psychotic disorder not otherwise specified. It is indicated 
that upon admission for mental health treatment the primary 
diagnosis was bipolar disorder. The physician who completed the 
form recommended that the Veteran undergo a medical evaluation 
board. 

A detailed and lengthy medical evaluation board report dated in 
November 1993 includes a history of pre-service psychiatric 
problems and in-service psychiatric difficulties. The final Axis 
I diagnoses were 1) bipolar disorder manic by history, no 
evidence of mania or depressive disorder during her 
hospitalization; and 2) psychotic disorder not otherwise 
specified. It was elaborated that this second diagnosis was 
presented because there was no evidence of an acute disorder of 
mood and her psychotic symptoms had resolved. Other possibilities 
set forth in elaboration of this second diagnosis were brief 
reactive psychosis, but no markedly stressful event could be 
elicited. 

Schizoaffective disorder was also said to be possible but certain 
criteria were not met. Schizophrenia was also said to be a 
possible diagnosis, but the full diagnostic criteria were not 
met. After these extensive periods of treatment and evaluation, 
the only Axis II (personality disorder) diagnosis rendered was 
"deferred."  Predisposition was said to be severe. It was noted 
that the Veteran began to have difficulties at age 16 and had a 
life-threatening suicide attempt, requiring a blood transfusion. 
Social/Industrial impairment was said to be considerable. 
Military impairment was indicated to be marked. There are dozens 
of pages of detailed treatment records undergirding the opinion 
set forth in the medical evaluation board report. It appears 
virtually unquestionable from a reading of contemporaneous 
treatment records that that the Veteran's mental health condition 
abruptly and dramatically worsened or fundamentally changed on or 
about October 12 to October 13, 1993. 

The psychiatric physician who prepared the medical evaluation 
board report indicated in the typewritten report that the 
currently diagnosed disability was incurred in the line of duty, 
and this is consistent with the general facts and reasoning in 
the report and the documentation in the service treatment 
records, as described above. 

However, a reviewing psychiatrist crossed out the notation in the 
medical evaluation report that stated that the disability was 
incurred in the line of duty, and in a handwritten and initialed 
annotation wrote "No; EPTS." No rationale was provided for this 
reviewing physician's alteration of the report or opinion that 
the disability existed prior to service. The opinion is therefore 
afforded very little, if any probative value. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical 
medical opinion is not entitled to any weight in a service-
connection or rating context if it contains only data and 
conclusions; most of the probative value of a medical opinion 
comes from its reasoning). It was recommended that the Veteran be 
discharged from service, and she received an honorable discharge 
in February 1994.  Her DD Form 214 indicates that she was 
discharged due to disability that was found to have existed prior 
to service.

VA records of treatment in January 1999 indicate DSM IV diagnoses 
of PTSD; psychosis not otherwise specified with auditory 
hallucinations; depression not otherwise specific with suicidal 
ideation; and borderline traits.

In a February 2001 detailed written private medical opinion from 
Lisa Sjodin, MD, provided for SSA disability benefits 
adjudication purposes, it was noted that the Veteran had problems 
dealing with stress, and had tried to find structured 
environments to work in such as the military, but that "even 
there, she apparently experienced stress, which was prohibitive 
in her maintaining a military career after three years of 
service."  Dr. Sjodin opined that the Veteran's problems were 
ongoing and chronic in nature. She opined that the Veteran could 
have bipolar affective disorder as she did give a history of 
depression and suicide attempts, that she had borderline 
personality traits, that she currently had a mild to moderate 
mood disorder, and that her most significant problems at the time 
of evaluation were related to her adjustment disorder. Dr. 
Sjidon's earlier treatment notes of the Veteran included a record 
of treatment in January 1999 of the Veteran having auditory 
hallucinations and thinking that was very disorganized, being 
hyperaroused easily, having a restricted affect, and it being 
"difficult for her to even pack clothing for the hospital."  VA 
treatment records during this time frame frequently described the 
Veteran as being homeless.

At a November 2001 private mental health evaluation for the 
purpose of adjudication of a claim for SSA disability benefits, 
Axis I diagnoses were major depressive disorder, chronic, and 
rule out conversion disorder versus factitious disorder; and Axis 
II diagnoses were borderline, dependent, avoidant and schizoid 
personality traits. 

In September 2005 the Veteran began VA treatment in a Women's 
Trauma Symptoms Management Group.  

At a VA examination in September 2005 the examiner diagnosed the 
Veteran as having an adjustment disorder with mixed emotional 
features, and a personality disorder not otherwise specified. 

The September 2005 examiner noted that a prior VA examiner had 
found in December 2003 that the Veteran had chronic and moderate 
PTSD that originated during childhood and was exacerbated by 
military and post military experiences, and a history of major 
depressive disorder in partial remission. 

However, the December 2003 VA examination report described by the 
September 2005 VA examiner is not associated with the claims file 
and has never been considered in previous adjudications of the 
Veteran's claims for service connection for psychiatric 
disability; rather, a January 2004 RO rating decision notes that 
the Veteran failed to report for a November 2003 VA examination 
and denied her claim on this basis, but does not note attendance 
at a December 2003 VA examination.

At VA inpatient treatment from December 2005 to March 2006 the 
Veteran was found to have the following mental disorders: history 
of suicide attempt; PTSD; depression; and anger issues.

At VA treatment in December 2005 and February 2006 PTSD screening 
was indicated to be positive because the Veteran indicated that 
she was constantly on guard, watchful, or easily startled, and 
that she felt numb or detached from others, activities, or her 
surroundings. 

A January 2006 VA treatment note indicates that the Veteran was 
barricading herself in her room and clutching a pair of scissors 
for "self defense" (quotes in original), among other 
significant observations. The diagnoses were psychosis not 
otherwise specified, and probably borderline personality disorder 
in crisis. 

In a private medical opinion dated in May 2010 and received in 
June 2010, the Veteran was diagnosed as having a major depressive 
disorder, recurrent, moderate, and PTSD, chronic. The report 
contains a logical rationale for the opinions provided and is 
based on a history that is supported by the evidence of record. 
The psychologist opined that the Veteran's molestation by a 
police officer during active service likely contributed to 
significant psychological distress when superimposed on her 
previous trauma symptomatology (as due to pre-service sexual 
traumas). The psychologist recounted that the Veteran described 
extreme emotional flooding and depersonalization at the time of 
the event, consistent with traumatic symptomatology.

Thus, the record in summary includes an October 13, 1993, intake 
record of treatment at Fort Hood, which appears to have been 
signed and completed by the Veteran in her handwriting, that 
includes the notation "Fast driving=>This policeman was scaring 
and molesting me."  The Veteran's medical evaluation board 
report states as a possible explanation for the Veteran's 
psychotic episode a "brief reactive psychosis, but no markedly 
stressful event could be elicited."  Service treatment records 
indicate that her initial treatment in October 1993 was for an 
"amnestic event" and the Veteran's behavior was childlike, 
hypervigilant and seductive after a period of over 16 hours that 
she could not recall. Additional reports related to intake 
reflect that the Veteran did not appear to have been intoxicated. 
She was echolalic and was found difficult to assess due to her 
confusional state. 

With these aspects of corroboration in the claims file as to a 
claimed stressor event, and the May 2010 private clinician's 
report linking this claimed stressor to aggravation of PTSD 
during active service, the Board finds that the evidence is in 
equipoise as to whether the criteria for corroboration of the 
claimed PTSD stressor underlying the diagnosis of PTSD due to 
personal assault are met. The benefit of the doubt is afforded 
the Veteran on this aspect of her appeal; in the Board's view the 
preponderance of the evidence is not against the occurrence of 
the claimed in-service stressor. See Alemany v. Brown, 9 Vet. 
App. 518 (1996). Accordingly, the criteria for corroboration of 
the claimed PTSD stressor underlying the diagnosis of PTSD due to 
personal assault are met. See 38 C.F.R. § 3.304(f); Gallegos v. 
Peake, 22 Vet. App. 329 (2008); Patton v. West, 12 Vet. App. 272, 
276 (1999).

Adjudication of this case is complicated by the fact that the 
Veteran's service entrance examination and an apparently 
favorable December 1993 report of VA examination (as described by 
a September 2005 VA examiner), both of which quite possibly would 
constitute favorable evidence in this matter, have not been 
obtained and associated with the claims file. However, the Board 
finds that there is sufficient evidence of record currently to 
resolve the matter on appeal. There is some medical opinion 
evidence against the claim, but, as will be described below, in 
the Board's view this evidence appears to be largely unsupported 
by evidence of record and to stand in contrast to the weight of 
well-supported medical opinion evidence. 

For example, as discussed above, an in-service reviewing 
psychiatrist edited by handwritten notation the very detailed 
typewritten medical evaluation board report to indicate that the 
Veteran's currently diagnosed Axis I psychosis existed prior to 
service rather than arose during service, notwithstanding that 
the Veteran performed over two and one-half years of active 
service with only normal clinical psychiatric findings and no 
evidence of marked psychiatric disability, but then abruptly in 
October 1993 was without contradiction found to be psychotic. 
Thus, this reviewing in-service psychiatrist's opinion, provided 
without explanation, that the Veteran's disability at that time 
existed prior to service, is of little or no probative value.

Conversely, a January 2005 VA examiner found that the Veteran had 
a personality disorder only, without adequate acknowledgement of 
the uncontradicted and well-supported findings of psychosis 
during active service, and very numerous diagnoses of acquired 
psychiatric disability after service.

The Board finds neither the unfavorable opinion that the 
psychosis the Veteran experienced beginning in October 1993 was a 
condition that was present on entry into active service, or that 
the Veteran has no more than a personality disorder, to be 
reasonably explained or supported by the balance of the evidence 
of record. 

Better supported are in-service and post-service medical opinions 
that the Veteran had psychiatric disability that began during 
active service, was related to an in-service incident, or, at a 
minimum chronically worsened toward the end of active service. 

Some post-service diagnoses include PTSD due to sexual trauma; in 
this regard it is important to note the evidence generated 
approximately contemporaneously with the event alleged - the 
Veteran indicated in her own handwriting that she had been 
molested by a police officer within a day after the event was 
said to have happened; that she entered the hospital for 
treatment in an amnestic, childlike echolalic, and hypervigilant 
state; and that in November 1993 the medical evaluation board 
report specifically notes that among the possible diagnoses were 
brief reactive psychosis, but that no markedly stressful event 
could be elicited from the Veteran at that time. There are also 
in-service diagnoses of bipolar disorder, and multiple medical 
post-service opinions relating depression and bipolar disorder to 
active service. 

As to whether the Veteran had a disability that was present at 
entrance into service, the findings during her first year of 
service that she was psychiatrically normal have and the lack of 
demented psychiatric problems for the first two and one-half 
years of service have not been acknowledged by clinicians who 
have made such findings, and bring this type of finding generally 
into significant doubt, notwithstanding the Veteran's serious 
difficulties during childhood and early adulthood.

After a close examination of the in-service and post-service 
evidence of record, the Board finds that there is competent 
medical evidence and sufficient lay evidence to demonstrate that 
it is at least as likely as not that the Veteran has multi-
faceted acquired psychiatric disability, variously diagnosed, 
that began during active service or is related to some incident 
of service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. This 
includes evidence that is at least in equipoise as to whether the 
Veteran has PTSD related to a corroborated in-service stressor. 
See 38 C.F.R. § 3.304(f). Accordingly, entitlement to service 
connection for psychiatric disability, variously diagnosed, is 
warranted. 

This decision is to be construed as a full benefit of the 
benefits sought on appeal. This is not grant of service 
connection solely by reason of aggravation of a disability that 
pre-existed service. Although the Veteran no doubt had a 
difficult childhood and early adulthood, she entered service at 
twenty-eight years of age, and was twice found to be 
psychiatrically normal during her first year of active service, 
but experienced a clearly documented change in mental health in 
October 1993, more than two years and six months after her 
entrance into active service. In-service medical opinion evidence 
relates persuasively that this voluminously documented change in 
mental health, which included psychosis, resulted in her military 
discharge. The benefit of the doubt rule has been applied in 
resolution of this aspect of her appeal. See 38 C.F.R. § 3.102.


      (CONTINUED ON NEXT PAGE)





ORDER

Service connection for psychiatric disability, variously 
diagnosed, to include as manic depressive disorder, bipolar 
disorder, major depression, psychosis not otherwise specified, 
and PTSD, is granted. 




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


